The opinion of the Court was delivered by ‘
Tilghman C. Jr
This is' the case of a road laid out by order of the Court of Quarter Sessions of Philadelphia county, under the Act of the 3d of April, 1804, entitled “ a supplement to an Act, for laying out and keeping in repair,” &C. Several exceptions were taken, to the proceedings, in- neither of which, does the Court think, thereis any weight, except in the first, viz. that only ten viewers appointed by the Court of Quarter Sessions were sworn. The Act directs, that on a petition for a road within the township of the Northern Liberties, “ the Court shall appoint twelve discreet and reputable freeholders, neither of whom, shall reside, or hold real estate in the township aforesaid, who, being first sworn or affirmed,1 shall, together with the commissioners of the county, for the time being, or a majority of them, view the ground proposed for such road, and if they or any ten of them view the said ground, and any seven of the actual viewers, exclusive of the county commissioners, agree that there is occasion for such road, they shall proceed1 to lay put the same.” &c. The Counsel for the petitioners contend, that inasmuch as a road may be laid out, although, only ten persons appointed by the Court, actually view it, there is np occasion for more than ten to be sworn. But this does not follow. It is the plain intention and direction of the Act, that twelve persons shall be appointed and sworn, and it is the duty of all who are sworn to attend, and view the - ground, unless prevented by some cause, which affords a reasonable ground for excuse.. If the whole number need not be sworn, it may tend to improper practices—those who are supposed to be unfavourable to the road, may be prevailed on to decline the service. Besides, when all are sworn, although two of them may not be able to view the ground, yet they have a right to be present and give their opinion, at the deliberations which take place afterwards. And those opinions may have weight with the actual viewers. For thére may be reasons as to the expediency, of laying out a road, of. which a man *447may form a judgment, without going on the’ ground. Besides, there is a coriVenience in having all twelve .sworn, cause, .being sworn, they will think it their duty to attend the view, and then, in case of sickness or accident,., there is a great probability of always having ten to go on with the siness. Whereas, if ten only are sworn, and view, the sickness of a single person will put a stop to the whole proceedings. There is no good reason, therefore, for resorting to ingenious arguments, for introducing a practice contrary to the words .of the law. It is better to take it, as it is written. Let the twelve persons be sworn, and then, whether they all attend the view, or only ten of them, the proceedings will be valid, provided seven of the viewers agree.
' In this case, only ten .having been'sworn, it is the opinion of the Court that the proceedings should be quashed.
Proceedings quashed.